                            UNITED STATES DISTRICT COURT
                               DISTRICT OF,MINNESOTA

Omar M.,

              Petitioner.

V.                                                       Case   No. I8-cv-2646 (JNE/ECW)
                                                         ORDER
William Barr, Attorney General;
Kevin K. McAleenan, Acting Secretary
of Homeland Security; Ronald D. Vitiello,
Acting Director, Immigration and Customs
Enforcement; Peter Berg, Director, St. Paul
Field Office, Immigration and Customs
Enforcement; Joel Brott, Sheriff,
Sherburne Countv.

              Respondents.l

       This is a habeas action brought under 28 U.S.C.   S   2241by Petitioner Omar M.,

asking the Court to release him from immigration detention or to order a bond hearing to

determine if he is a danger to the public or a flight risk. In a Report and

Recommendation ("R&R") dated May 6, 2019, United States Magistrate Judge Elizabeth

Cowan Wright recommended that an immigration judge ("IJ") provide Petitioner with a

bond hearing. ECF No. 14. The Federal Respondents in this proceeding object to the

R&R. ECF No. 15. Based on a de novo review of the R&R, see 28 U.S.C. $ 636(bXl);

Fed. R. Civ. P. 72(b), the Court overrules the Federal Respondents' objections, adopts the




I Pursuant to Federal Rule of Civil Procedure 25(d), William Barr, United States
Attorney General, is automatically substituted as aparty in place of Jefferson Beauregard
Sessions, III, and Kevin K. McAleenan, Acting Secretary of Homeland Security, is
substituted for Kirstjen Nielsen.
                                                                              TC-AN$'lED
                                                                                   JUL 0?     2019

                                                                               u.s. DlsrRlcT COURI
                                                                                                   IvtLS
R&R, and requires that Petitioner be provided with     a bond hearing before an IJ   within

thirty days of this Order.

       The factual background for the above-entitled matter is set forth in the R&R and is

incorporated by reference for purposes of Federal Respondents' objections. In short, this

case involves Petitioner's petition for a   Writ of Habeas Corpus seeking release from

custody pending removal. In the R&R, the Magistrate Judge concluded that Petitioner,

having been detained for nearly two years despite having been granted withholding        of

removal on September 28,2018, was entitled to a bond hearing to determine whether his

release would pose a risk of   flight or danger to the community. In reaching this

conclusion, the R&R carefully analyzedthe state of the law on pre-removal detention

pursuant to 8 U.S.C. $ 1226(c).

       The Federal Respondents assert two main objections. First, the Federal

Respondents submit that the proper due-process analysis comes directly from the

Supreme Court's decision in Demore v. Kim,538 U.S. 510, 518-20 (2003), which

recognized and upheld immigration detention under $ 1226(c) as serving Congress'

purposes of removing criminal aliens from the country, protecting the community, and

ensuring that aliens show up for removal proceedings. They argue that Petitioner's

continued detention serves the purpose of $ l226because the purpose of preventing flight

is served as long as deportable criminal aliens, like Petitioner, are held until their removal

proceedings have concluded.

       However, this argument fails to recognizethat the Supreme Court limited its

Demore holding to a brief period of detention under $ 1226(c). See Muse v. Sessions, No.
l8-CV-0054,2018 WL 4466052, at *3 (D. Minn. Sept. 18,2018) (discussing and citing

the "repeated references to the brevity of detention under $ 1226(c)" in Demore). Here,

Petitioner has now been detained for over two years. ECF No. 14       at3. Although   the

Eighth Circuit has not addressed the issue of prolonged detention under $ 1226(c) post-

Jennings,courts in this district have concluded that the Due Process Clause imposes a

limitation on the length of $ 1226(c) detention and such a challenge must be resolved by

closely examining the facts of the particular case to determine whether the detention is

reasonable   . See, e.g., Muse, 2018 WL 4466052,     at *3; Mohamed v. Sec'y, Dep't   of
Homeland Sec., No. l7-cv-5055,2018 WL 2392205, at *5 (D. Minn. Mar.26,2018),

adopted,20l8 WL 2390132 (D. Minn. May 25,2018). In assessirig due process

challenges to $ 1226(c) detentions, these courts consider several factors to determine

when "continued detention becomes unreasonable and the Executive Branch's

implementation of $ 1226(c) becomes unconstitutional unless" a bond hearing is

provided. Muse,2O18 WL 4466052, at *3 (listing the Reid factors).

       Second, the Federal Respondents argue that the R&R erred in applyingthe Reid

factors because the First Circuit withdrew the Reid opinion after Jennings. The Court

disagrees. As other courts in this district have acknowledged since Jennings,

"[t]he Reid factors 'represent   a reasonable   framework for balancing the due process

interests at stake' even though they were 'originally adopted in the context of reading an

implicit reasonableness limitation into $ 1226(c)' . . . and even though the First Circuit

withdrew the Reid decision after the Supreme Court decided Jennings." Muse,20l8 WL

4466052, at *3 n.3 (citations omitted); see, e.9., Tao J. v. Sec'y of Dep't of Homeland

                                                 3
Sec., No. 18-CV-1845,2019       WL   19231 10, at *3 n.3 (D. Minn. Apr. 30, 2019). And, as

the R&R made clear, the Court "looks only to Reid's analysis for this individualized

decision, rather than the withdrawn holding on the general constitutionality of $ 1226."

ECF No. 14 at 11. Furthermore, the R&R explained that "[m]any courts in this District

have followed the Muse court's approach to determining when an alien detained under

$ 1226(c) is entitled to   a bond hearing to prevent a possible   violation of Petitioner's due

process rights." Id. (collecting cases). The Court follows the approach taken by these

courts. Accordingly, the Court finds that the R&R properly applied the reasonableness

factors and determined that Petitioner is entitled to a bond hearing.

       For these reasons, in addition to the reasons set forth in the R&R, the Court

ovemrles the Federal Respondents' objections and orders an IJ to conduct a bond hearing

within thirty days of this Order. Therefore, based on the files, records, and proceedings

herein, IT IS ORDERED THAT:


       l.   The Court ADOPTS the R&R.

       2. The  Petition for Writ of Habeas Corpus under 28 U.S.C. S 2241[ECF No. 1] is
            GRANTED IN PART and DENIED IN PART, as follows:

               a. An Immigration      Judge must provide Petitioner with a bond hearing
                    within thirty days of this Order. At the bond hearing, the Immigration
                    Judge must make an individualized determination regarding whether
                    Petitioner's continued detention is necessary to protect the community
                    or to prevent Petitioner from fleeing during the pendency of
                    immigration proceedings; and

               b.   Petitioner's request for immediate release is DENIED.




                                                4
LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July   2   ,2019

                                       JOAN IT!/ER.ICKSEN
                                       United States District Judse
